Citation Nr: 0808555	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as the result of exposure to the herbicide Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.  The veteran served in Vietnam from August 1971 to 
April 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas in which service connection 
for a skin condition was denied.

The veteran testified before the undersigned Veterans Law 
Judge in August 2006.  A transcript of the hearing is 
associated with the claims file.

This case was remanded for further development in October 
2006.  That development having been completed, the case is 
now again before the Board.


FINDING OF FACT

The veteran manifests a skin condition to include nonspecific 
dermatitis, lichen simplex chronicus, fungal dermatitis, 
atopic dermatitis, and eczema which had its onset during 
active service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition to 
include nonspecific dermatitis, lichen simplex chronicus, 
fungal dermatitis, atopic dermatitis, and eczema have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The veteran argues that he has a skin disorder that is the 
result of his active service, including as a result of 
exposure to the herbicide Agent Orange.

The record reflects that the veteran served in Vietnam. 
Therefore, exposure to herbicides may be presumed. 38 C.F.R. 
3.307(a)(6)(iii).

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain presumptions are granted for veterans 
who were exposed to the herbicide Agent Orange during service 
in Vietnam. However, as will be explained below, the skin 
conditions with which the veteran has been diagnosed are not 
among the conditions for which presumptive service connection 
is available. See 38 C.F.R. § 3.307, 3.309 (2006). 
Notwithstanding, the veteran may still establish service 
connection with proof of actual direct causation. See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records do not show complaints of or 
treatment for a skin condition.  The veteran's reports of 
medical history and examination prior to and at discharge 
from active service show no diagnoses, defects, abnormalities 
or other findings of a skin condition.

Notwithstanding, medical evidence documents current findings 
of a skin condition beginning in 1997, when the veteran 
reported for an Agent Orange examination and was diagnosed 
with nonspecific dermatitis.  VA examination conducted in 
July 1998 revealed a diagnosis of lichen simplex chronicus, 
which the examiner opined is the chronic stage of 
neurodermatitis.  However, the claims file was not reviewed 
in conjunction with the report and no opinion as to etiology 
was given.  Subsequent VA treatment records show treatment 
and diagnosis of various skin conditions including fungal 
dermatitis, papular urticaria versus atopic dermatitis, 
atopic dermatitis, and violaceous papuls thought to represent 
sarcoid.

In October 2006, the Board remanded the claim for 
clarification of the diagnosis and to obtain an opinion as to 
the etiology of the condition.

VA examinations were conducted in December 2006 and April 
2007, with a May 2007 addendum.  These records reflect 
diagnoses of chronic dermatitis, most likely atopic 
dermatitis and eczema.  The December 2006 examination was 
conducted with review of the claims file.  The April 2007 
examination was not, but the May 2007 addendum provided the 
physician an opportunity to review the claims file, which was 
done and described in detail.  The physician noted that the 
first medical evidence of a skin condition presented by the 
record was in 1997.  As to etiology, neither physician 
offered the opinion that the skin condition was the result of 
the veteran's military service.  Moreover, neither physician 
diagnosed chloracne, and the VA examination conducted n April 
2007 specifically ruled it out-both currently and in the 
past.  Chloracne is a condition for which presumptive service 
connection is granted based on exposure to the herbicide 
Agent orange.  But, the December 2006 VA examiner opined that 
exacerbation of the veteran's skin condition from an 
environmental contact allergen could not be excluded.  More 
importantly, both physicians stated that the onset of the 
veteran's skin condition was during the time period of the 
veteran's active service.  Confusingly, the April 2007 VA 
examiner stated it was unlikely the diagnosed eczema was 
etiologically related to the veteran's military service; 
however, she noted that the onset was in 1971, during his 
active service.

The veteran testified before the undersigned Veterans Law 
Judge and stated that he began to experience the symptoms of 
his skin condition while service in jungle conditions in 
Vietnam, and that it has recurred since then.

There is no evidence directly contradicting the veteran's 
reported version of events surrounding his averred skin 
condition.  VA treatment records show that his reported 
history has remained consistent.  

While neither the 2006 or the 2007 VA examination is a model 
of clarity and, in fact, one is internally inconsistent and 
both are confusing, they both place the onset of veteran's 
current skin condition in the 1971 - 1972 timeframe, at which 
point the veteran was performing active service; and describe 
the condition as chronic since that time.   As both examiners 
accepted the veteran's description of his symptomatology 
during and after service, the Board will as well.  

There are no other opinions or medical findings against a 
finding that the onset of the veteran's skin condition was 
during his active service.  

Resolving all doubt in the veteran's favor, service 
connection for a skin condition is warranted. See 38 C.F.R. § 
3.102.


ORDER

Service connection for a skin condition, to include 
nonspecific dermatitis, lichen simplex chronicus, fungal 
dermatitis, atopic dermatitis, and eczema is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


